Citation Nr: 1018075	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-38 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Johnson City Medical Center from 
September 18, 2008 to September 27, 2008.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1953 to 
September 1954.  The appellant seeks surviving spouse 
benefits.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 decision of a 
Department of Veterans Affairs (VA) Medical Center that 
denied the appellant's claim of entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
Johnson City Medical Center from September 16, 2008, to 
September 27, 2008.  In November 2008, the Medical Center 
reconsidered the appellant's claim and approved reimbursement 
of medical expenses only through September 17, 2008.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks payment or reimbursement for emergency 
services rendered for the Veteran's non-service-connected 
condition in a non-VA facility under 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement 
under these provisions, the treatment must satisfy all of the 
following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;
	
(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a Veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
Veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and the 
Veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
Veteran's liability to the provider;

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C. § 1728, 
which applies primarily to emergency 
treatment for a service-connected 
disability.  (Eligibility under § 1728 is 
neither claimed nor apparent from the 
record as the Veteran was not treated for 
a service-connected disability.)

38 C.F.R. § 17.1002 (2009).

The Veteran was hospitalized from September 16, 2008 to 
September 27, 2008 at a private facility, Johnson City 
Medical Center, for new onset jaundice, ascites, acute renal 
failure, and elevated liver function tests.  He was admitted 
to the emergency room on September 16, 2008 with abdominal 
distention and edema and underwent paracentesis twice during 
his period of hospitalization.  VA conceded his treatment was 
under emergency circumstances, and thus paid for his 
emergency inpatient treatment at the private hospital from 
September 16, 2008, through September 17, 2008.  

However, VA has not authorized payment or reimbursement for 
the private hospitalization expenses for the remaining time 
period from September 18, 2008, to September 27, 2008.  VA 
found that by September 18, 2008, the Veteran's condition had 
stabilized, such that further payment for medical expenses 
was not authorized by law.  See 38 C.F.R. § 17.121 (2009).  
Although stabilized per the VA, the Veteran remained 
hospitalized at the private hospital until September 27, 
2008. 

With regard to stabilization, claims for payment or 
reimbursement of the costs of emergency hospital care or 
medical services not previously authorized will not be 
approved for any period beyond the date on which the medical 
emergency ended.  38 C.F.R. § 17.121 (2009).  For the purpose 
of payment or reimbursement of the expense of emergency 
hospital care not previously authorized, an emergency shall 
be deemed to have ended at that point when a VA physician has 
determined that, based on sound medical judgment, a Veteran 
who received emergency hospital care could have been 
transferred from the non-VA facility to a VA medical center 
for continuation of treatment for the disability.  Id.  From 
that point on, no additional care in a non-VA facility will 
be approved for payment by VA.  Id. 

But effective October 10, 2008, the provisions of 38 U.S.C.A. 
§ 1725 and § 1728 were amended.  See Veterans' Mental Health 
and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 
§ 402, 122 Stat. 4110 (2008).  This bill makes various 
changes to Veteran's mental health care and also addresses 
other health care related matters.  Relevant to the instant 
case, the new law amends 38 U.S.C.A. § 1725 and § 1728 to 
make the payment or reimbursement by VA of private treatment 
mandatory as opposed to discretionary, if all of the 
pertinent criteria outlined above are otherwise satisfied.  
Specifically, the word "shall" in both statutes was changed 
from the word "may."  Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include 
treatment rendered (1) until such time as the Veteran can be 
transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer; or . 
. . (2) until such time as a Department facility or other 
Federal facility accepts such transfer if: (A) at the time 
the Veteran could have been transferred safely to a 
Department facility or other Federal facility, no Department 
facility or other Federal facility agreed to accept such 
transfer; and (B) the non-Department facility in which such 
medical care or services was furnished made and documented 
reasonable attempts to transfer the Veteran to a Department 
facility or other Federal facility.  Id.  

The Board will consider and apply the amended version of 38 
U.S.C.A. § 1725 as it is more favorable to the claimant 
because it liberalizes the law by mandating reimbursement and 
expanding the definition of emergency treatment. 

In the context of the foregoing, the Board notes that while 
some facts are not in dispute, a remand is necessary to 
clarify others.  The Board accepts Johnson City Medical 
Center as a facility held out as providing emergency care to 
the public.  Also, because VA has paid the medical expenses 
incurred in the Johnson City Medical Center emergency room 
from September 16, 2008, through September 17, 2008, whether 
or not the Veteran's condition was emergent is not at issue.  
Furthermore, it is not disputed that the Veteran was enrolled 
in the VA health care system and had received medical 
services within the 24-month period prior to the emergency 
treatment in issue herein.  The record shows the Veteran is 
financially liable for the treatment rendered at Johnson City 
Medical Center, and there is no evidence to suggest that the 
condition for which the Veteran received treatment was caused 
by an accident or work-related injury.  The Board notes that 
the appellant's claim for reimbursement was filed in a timely 
manner within 90 days after termination of medical care, see 
38 C.F.R. § 17.1004(d) (2009).  Additionally, although the 
file shows that the Veteran had coverage under Medicare, VA 
found that this coverage was under Medicare A only and 
accordingly approved the Veteran's emergency medical care 
expenses from September 16, 2008, through September 17, 2008.  

The remaining issues are at what point the Veteran became 
stabilized such that he could be discharged or transferred to 
a VA or other Federal facility, and whether a VA or other 
Federal facility was feasibly available at that time.  
Regarding the issue of stabilization, the Chief Medical 
Officer determined that the Veteran was stable as of 
September 18, 2008, but the record is completely devoid of 
any rationale for this conclusion.  On the other hand, the 
appellant asserts that during the Veteran's hospitalization, 
she had numerous conversations with the medical staff at 
Johnson City Medical Center concerning the possibility of 
transferring the Veteran to the VA medical center, but was 
consistently told that the doctors found the Veteran to be 
too ill to be transferred.  

A medical opinion is required from an appropriate VA 
physician concerning whether the Veteran could have been 
transferred safely at any time between September 18, 2008, to 
September 27, 2008, to a VA facility for continuation of 
medical treatment.  The physician must be provided with a 
copy of the claims file so that he or she can properly 
address this question.  The rationale for the opinion must be 
provided. 

In addition, there is no evidence which addresses whether a 
VA or other Federal facility was feasibly available when the 
Veteran's condition had stabilized and he was suitable to be 
transferred.  This issue is generally determined by an 
administrator at the VAMC and, thus, a remand is necessary 
for the AOJ to obtain a determination as to whether a VA or 
other Federal facility was feasibly available after the 
Veteran's point of stabilization, if any, prior to his 
discharge.  Again, the October 2008 amendments to § 1725 
appear to provide a more liberal view of what constitutes a 
continuing medical emergency.  Under the revised statutes, 
emergency treatment includes treatment rendered until such 
time as the Veteran can be transferred safely to a VA 
facility or other Federal facility and such facility is 
capable of accepting such transfer.  Therefore, it extends 
the definition of an emergency.  Under the prior statute and 
regulation, it did not matter for purposes of determining 
stability whether such VA facility was actually capable of 
accepting such transfer.  In short, a remand is required in 
order to provide information and documentation that addresses 
when it was safe to transfer the Veteran to a VA facility, 
the date a VA facility was capable of accepting the transfer, 
and any reasonable attempts made between September 18, 2008 
and September 27, 2008, to effectuate such transfer. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request Johnson City Medical Center to 
provide any documents addressing when it 
was safe to transfer the Veteran to a VA 
facility; the date that such a facility 
was capable of accepting the transfer 
(when there was room available for the 
Veteran); and any reasonable attempts made 
between September 18, 2008 and September 
27, 2008, to effectuate such transfer.  In 
making this determination, the reviewing 
official should consider the urgency of 
the Veteran's medical condition at the 
time, the relative distance of the travel 
involved, the nature of the treatment 
involved, the length of any delay that 
would have been required to obtain 
treatment from a VA facility, and the 
availability of beds. 
  
2.  Request that the Fee Service Review 
Physician, or equivalent officer, at the 
Mountain Home VAMC review the Duplicate 
Combined Health Record and determine 
whether a VA or other Federal facility was 
or was not feasibly available between 
September 18, 2008 and September 27, 2008, 
and any reasonable attempts made to 
effectuate such a transfer.  In making 
this determination, the reviewing official 
should consider the urgency of the 
Veteran's medical condition at the time, 
the relative distance of the travel 
involved, the nature of the treatment 
involved, the length of any delay that 
would have been required to obtain 
treatment from a VA facility, and the 
availability of beds. 

3. Then, after securing the above records, 
request a medical opinion from an 
appropriate VA physician concerning 
whether the Veteran could have been 
transferred safely at any time between 
September 18, 2008 and September 27, 2008, 
to a VA facility for continuation of 
medical treatment.  The physician must be 
provided with a copy of the claims file, 
including the MAS folder, so that he or 
she can properly address this question.  
The rationale for the opinion must be 
provided.  

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



